Citation Nr: 9914343	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from December 1970 
to December 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claims.


FINDINGS OF FACT

1.  The medical evidence does not show that the appellant 
currently has residuals of frozen feet. 

2.  The appellant currently has back disorders such as 
chronic low back pain and herniated nucleus pulposus. 

3.  The appellant has submitted competent lay evidence of 
injuring his back in a training exercise during service.

4.  There is no medical evidence of a link between the 
appellant's current back disorder and any disease or injury 
in service.

5.  The appellant's claims for service connection for 
residuals of frozen feet and a back condition are not 
plausible.


CONCLUSION OF LAW

The appellant has not presented well-grounded claims for 
service connection for residuals of frozen feet and a back 
condition, and there is no statutory duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical records, his 
contentions in statements to the RO and during the personal 
hearing in 1998, VA medical records, and medical records from 
King's Daughter Hospital and Charles Hogue, M.D.  The 
evidence pertinent to each issue is discussed below.

Residuals of frozen feet

With respect to this claim, the appellant has failed to 
satisfy the first element of a well-grounded claim for 
service connection.  The medical evidence does not show that 
he currently has any residuals of frozen feet.  He underwent 
a VA examination in 1997, and no diagnosis of a chronic foot 
disorder was rendered.  The examiner did not indicate that 
the appellant had residuals of frozen feet.  None of the 
medical evidence of record dating from 1968 to 1998 shows 
complaints of or treatment for residuals of frozen feet.  The 
report of an initial physical completed by primary care at 
the VA Medical Center in June 1998 indicated that the 
appellant's feet were normal. 

Even if the Board accepts as true the appellant's contention 
that he incurred frozen feet during service, he is not 
entitled to compensation simply because he incurred a disease 
or injury during service.  There must be proof that he 
currently has residuals from that disease or injury.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  Accordingly, the Board finds the appellant has 
not submitted a well-grounded claim for service connection 
for residuals of frozen feet.

Back condition

The medical evidence shows that the appellant is currently 
receiving treatment for a back disorder.  He also underwent 
surgery in 1997 for a herniated nucleus pulposus at L4-5.  
Therefore, there is sufficient evidence of a current 
disability, and the first element of a well-grounded claim 
for service connection has been satisfied. 

The appellant's service medical records showed no complaints 
of or treatment for a back disorder.  The appellant testified 
that he injured his back in a fall during a training 
exercise.  His statements are accepted as true for the 
purpose of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, even accepting his statements as establishing 
incurrence of an injury during service, his claim is still 
not well grounded.  

There is no medical evidence showing a nexus, or link, 
between a disease or injury incurred during service and the 
appellant's current back disorder.  As indicated above, his 
service medical records showed no treatment for a back 
condition, and clinical evaluation of his spine was normal 
upon his separation from service.  The first medical evidence 
showing complaints of back pain is dated in June 1977, when 
the appellant reported to Dr. Hogue that he had injured his 
back at work in January of that year.  Thereafter, the 
appellant sought treatment for back problems in 1981 and 
1982.  In December 1987, he again injured his back at work.  
In August 1989, he reported a history to King's Daughter 
Hospital of injuring his back one year earlier.  In August 
1989, he reported a history to the VA Medical Center of a 
one-week history of back pain.  A CT scan in 1989 showed a 
herniated nucleus pulposus and mild arthritic changes at L3-
4.  Beginning in 1992, the appellant consistently sought 
treatment for his back symptoms.  VA medical records dated in 
1996 and 1997 showed the appellant's reported history of 
chronic low back pain with radiation into the left lower 
extremity of 2-4 years' duration. 

None of the medical evidence prior to the appellant's claim 
for compensation showed a reported history of an inservice 
back injury or of chronic back pain since his period of 
military service.  The first medical evidence showing 
complaints of back pain was in 1977, and that was in 
conjunction with a work injury.  A diagnosis of a chronic low 
back disorder was not rendered until 1989, approximately 17 
years after the appellant's separation from active service.  
Despite the appellant's extensive treatment since the early 
1990's, at no time has a medical professional rendered an 
opinion that his back disorder is related to his active 
service in any manner or that it began in service. 

The Board is cognizant of the fact that the appellant 
maintains that his back disorder was caused by his military 
service.  However, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own 
unqualified opinion.  There is no indication that the 
appellant possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him an additional VA examination.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground either of these claims.  The appellant has at no time 
indicated that a medical professional has told him (1) that 
he currently has residuals of frozen feet or (2) that he has 
a back disorder as a result of his military service.  

The Board notes that the appellant testified that he sought 
treatment for his back at the VA Medical Center immediately 
after service.  The RO requested these records, but the VA 
Medical Center indicated that there were no records prior to 
1988.  Also, the private medical records pre-dating 1988 did 
not reference the appellant receiving any VA treatment.  
Furthermore, in light of the lack of medical nexus evidence, 
any records showing treatment for a back condition beginning 
in the late 1970s would still not well ground the appellant's 
claim.  Therefore, additional attempts to obtain these 
records is not warranted.

The Board is cognizant of the fact that the appellant is 
receiving Social Security disability benefits, allegedly for 
his back condition.  Ordinarily, the RO would attempt to 
obtain all medical and adjudication records relating to his 
Social Security disability benefits.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the Social Security Administration, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).  However, given the fact that 
these records post-date service by many years, these records 
could do no more than merely corroborate the existence of a 
current disability.  The appellant has not indicated that 
these records would provide the evidence needed to well 
ground either of his claims.  A remand would simply serve to 
impose an unnecessary burden with no gain to the appellant.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under § 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained); Allday v. Brown, 7 Vet. App. 571 (1995).

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the appellant has 
failed to present competent medical evidence that his claims 
are plausible, that is, he has failed to present medical 
evidence that he currently has residuals of frozen feet or 
medical evidence that links his current back disorder to a 
disease or injury during service, the claims for service 
connection must be denied as not well grounded.  Dean v. 
Brown, 8 Vet. App. 449 (1995) and Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).  There is no duty to assist further in the 
development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for residuals of frozen 
feet and a back condition is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

